UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January11, 2012 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of Registrant as Specified in its Charter) New York 000-01684 11-1688021 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) 1 FLOWERFIELD, Suite 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01.Other Events. On January11, 2012, Gyrodyne Company of America, Inc. (the “Company”) filed with the Appellate Division of the Supreme Court, Second Department (the “Appellate Division”) an Affirmation of Company counsel in Opposition to the State of New York’s Motion for Reargument or in the Alternative Leave to Appeal.The State’s motion was filed in the case brought by the Company against the State of NewYork (the “State”) relating to the condemnation of 245.5acres of the Company’s Flowerfield property. The State’s motion seeks leave to reargue, or alternatively, leave to appeal to the Court of Appeals, the decision and order of the Appellate Division decided on November22, 2011, which affirmed the judgment of the Court of Claims entered in favor of the Company for $125million plus statutory interest of nine percent from the date of the taking of November2, 2005, through the date of payment and for an additional allowance of $1,474,940.67 for actual and necessary costs, disbursements and expenses, including attorneys’ fees and expenses, resulting from the condemnation of 245.5acres of the Company’s Flowerfield property.The State filed its motion with the Appellate Division on December28, 2011, with respect to the Appellate Division’s decision and order. A copy of the Affirmation of the Company’s counsel is attached to this Report as Exhibit99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Exhibit Affirmation of Joseph L. Clasen, Esq. in Opposition to Motion for Reargument or in the Alternative Leave to Appeal SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GYRODYNE COMPANY OF AMERICA, INC. By:/s/ Stephen V. Maroney Stephen V. Maroney President and Chief Executive Officer Date:January12, 2012
